Citation Nr: 0025828	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-08 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to October 
1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original appeal, the veteran sought an evaluation in 
excess of 10 percent for his service-connected PTSD.  
Thereafter, a June 1998 rating decision increased the 
evaluation for PTSD to 50 percent, effective from February 
1998.  The veteran has continued the appeal.  Since the 
veteran indicated disagreement with the initial rating for 
this disorder, the Board will consider entitlement to an 
evaluation in excess of 50 percent from the effective date of 
service connection pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999).


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
symptoms that are productive of total occupational and social 
impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability rating 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Codes 9400 
and 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of this disability shows that the 
veteran was originally granted service connection for PTSD, 
evaluated as 10 percent disabling, in a rating decision of 
September 1998, based on service records, and Department of 
Veterans Affairs (VA) examinations conducted in April 1998.

VA mental disorders examination in April 1998 revealed that 
following his return from the military, the veteran noted how 
people reacted to him differently and that because of his 
intimidating demeanor, he was hired as a bouncer at the clubs 
he frequented.  He further noted that he got along with 
people he knew and trusted, but that if someone he did not 
know got out of line, he took pleasure in beating them into 
submission.  

During the 1970's and 1980's, the veteran did construction 
work and subsequently developed back problems, which were 
apparently an aggravation of a congenital spinal condition.  
Because of this, he had to stop working, and last worked 7 to 
8 years earlier.  It was indicated that the veteran was in 
the process of obtaining support, but that he was struggling 
in the meantime.  Although the veteran had been married since 
1971, he had separated from his wife on several occasions and 
had most recently been separated since 1990.  The veteran 
indicated that anger was not the problem, instead noting that 
he would shut people out and not let them get close.  He did 
admit to some enjoyment in being with a current girlfriend 
and continued to use speed and occasionally alcohol on a 
social basis.  PTSD symptoms were indicated to include 
survivor guilt, flashbacks, avoidance, nightmares, 
hyervigilance, irritability, and detachment.  It had recently 
been recommended that the veteran undergo weekly 
psychotherapy, which was being arranged.

Mental status examination revealed that the veteran was 
superficially sociable, but with depressed underlying mood 
and irritability.  When discussing his Vietnam experiences, 
he began to weep and during much of the interview, was quite 
distressed, although his thought processes were found to be 
logical and there was no evidence of hallucinations or 
delusions.  

The examiner concluded that the veteran met the criteria for 
PTSD in that he had traumatic experiences that he was 
reexperiencing in the form of flashbacks, nightmares, 
avoidance, feelings of detachment, and increased arousal 
demonstrated by hypervigilance and irritability, and these 
symptoms were noted to have caused impairment in his 
marriage, especially with respect to emotional detachment.  
The examiner further commented that the veteran's clinical 
picture was also complicated by other factors such as drug 
abuse and physical limitations.  The diagnosis included PTSD, 
and adjustment disorder with depressed mood, and amphetamine 
abuse.  The examiner also assigned a global assessment of 
functioning (GAF) scale score of 65 for his PTSD and a 52 for 
all of the veteran's Axis I diagnoses for moderate difficulty 
in social and occupational functioning.  

Minnesota Multiphasic Personality Inventory (MMPI) conducted 
in conjunction with VA examination at this time was 
interpreted to reveal results that were not deemed to be 
reflective of an accurate picture of the veteran's 
psychological functioning.  However, it was indicated that 
the most likely reason for the inaccuracy was that the 
veteran was genuinely miserable, with a profile consistent 
with that of veteran's who were known to be suffering from 
PTSD.

VA general medical examination in April 1998 also noted the 
veteran's history of PTSD.

Social Security Administration (SSA) records include an April 
1998 decision granting benefits based on a finding of severe 
disability relating to depression and a bone fusion defect.

VA psychiatric examination in May 1999 revealed that while 
the veteran was disheveled, he was cooperative, without being 
suspicious or guarded.  He was also indicated to be irritable 
and it was noted that during his service in Vietnam, the 
veteran had been witness to multiple casualties and had 
significant combat experience.  On his return from Vietnam, 
the veteran reported the beginning of PTSD symptoms.  
Currently, symptoms included startle response, adhedonia, and 
depression, and the veteran described himself as constantly 
gloomy and pessimistic.  He further described himself as 
isolative and irritable without significant friends, and that 
he experienced nightmares that affected sleep, and memory and 
concentration impairment.  Intrusive memories were also noted 
to be accompanied by dyspnea and palpitations.

The veteran reported that he last worked in 1988 as a truck 
driver and in construction.  He reportedly stopped working 
because of chronic back pain, generalizing to sciatica of the 
right leg.  The veteran also described a history of drug 
abuse.  At the current time, he was living by himself.

Mental status examination revealed that the veteran was 
tearful throughout the examination.  Memory, concentration, 
and abstract thinking were found to be intact, but insight 
and judgment were determined to be fair.  Mood was described 
as depressed and his affect as congruent.  No loose 
associations were noted and there was no evidence of auditory 
or visual hallucinations.  Current MMPI was also found to be 
of questionable validity, the exhibited profile determined to 
reflect individuals that were easily distracted and confused, 
had poor concentration and memory difficulties, were prone to 
substance abuse, experienced significant emotional distress, 
and felt isolated and depressed.  These individuals were 
further described as distrustful of others and were prone to 
anger.  

The overall diagnosis included PTSD and polysubstance abuse 
in remission, and the examiner assigned a GAF for PTSD of 53 
both currently and in the previous year.  In his assessment, 
the examiner noted that the veteran described multiple 
traumatic experiences in the military that resulted in 
significant symptoms consistent with current criteria for 
PTSD.  The veteran's continued drug use through 1997 was 
found to obscure the exact level of impairment from PTSD, and 
to have contributed at least equally to his mental problems.  
Since 1997, however, the examiner noted that the veteran had 
remained sober, and his symptoms had continued.  Thus, the 
examiner concluded that PTSD was primarily responsible for 
his current difficulties.  The examiner also indicated that 
the veteran was emotionally unstable during the examination 
process and would become tearful, and it was believed that 
the veteran's mood, instability and subjective irritability 
would be obstacles in various professional and social 
circumstances, the examiner also noting that the veteran was 
also currently without friends.  Although there was no 
confirmation of poor memory or concentration on examination, 
the examiner believed that intrusive memories could lead to 
difficulty with concentration and memory.  The examiner 
further commented that the veteran was unlikely to remain 
emotionally stable throughout a typical work day and that 
although he should be able to follow at least moderately 
complex written and oral directions without difficulty, the 
examiner believed that his psychiatric symptoms were likely 
to interfere with his ability to maintain appropriate pace 
within a job environment.  It was noted that over the 
previous 12 months, the veteran had been unemployed, the 
veteran attributing his unemployment to his mental problem 
and poor energy.  

The prognosis was guarded in view of the examiner's belief 
that the veteran had not been receiving appropriate 
psychiatric intervention.  With such treatment, it was 
indicated that the prognosis might be favorable over an 8 to 
10 month period.

VA outpatient treatment records for the period of February to 
May 2000 reflect that in February 2000, the veteran reported 
depressed mood, difficulty going outside without the 
accompaniment of friends, nightmares, anger outbursts, and 
difficulty with reminders of Vietnam.  He had been separated 
for many years and currently lived alone in a trailer in 
Palmdale, California.  The examiner described the veteran as 
angry and mildly agitated with tearful and dysphoric affect, 
consistent with his mood.  The assessment included PTSD and 
rule out major depressive disorder, and the veteran was 
assigned a GAF of 50.  Approximately four days later, the 
veteran participated in a group session wherein the 
participants related their Vietnam experiences.  In March 
2000, the veteran indicated that he was not interested in 
going to PTSD group meetings, stating that he wanted to 
forget about the military.  He also reported a continuation 
of the same PTSD symptoms.  Mood was again described as angry 
and affect, tearful and dysphoric.  The assessment included 
PTSD and rule out major depressive disorder, and the examiner 
assigned the veteran a GAF of 45.  In May 2000, symptoms, 
mood, affect, and assessment were essentially unchanged.  At 
the end of May 2000, mood was described as better and affect 
as full, from smiling to tearful and dysphoric.  A GAF of 50 
was assigned.  

Witness statements from family members, dated in May 2000, 
include a statement from the veteran's mother, who noted a 
difference in the veteran since his service in the military.  
In other May 2000 statements, the veteran's daughters 
indicate their observations of the impact of PTSD on their 
father over the years.

At the veteran's hearing before a member of the Board in 
August 2000, the veteran testified that he was receiving 
treatment for his PTSD at the rate of about twice a month 
(transcript (T.) at p. 4).  He further indicated that he was 
currently taking medication for his PTSD (T. at p. 4).  He 
also noted that he was suffering from nightmares and 
intrusive memories (T. at p. 5).  Since August of 1988, he 
had been unemployed, and was currently in receipt of SSA 
disability benefits for his back (T. at p. 5).  While the 
veteran did indicate some daily contact with a "family" of 
friends, he also noted continual difficulty sleeping, and the 
adverse impact PTSD had had on his family and life in general 
(T. at pp. 6-9).


II.  Rating Criteria and Analysis

The veteran's service-connected PTSD has been evaluated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, under the "new" criteria for neuropsychiatric 
disabilities which took effect on November 7, 1996.  As the 
veteran's claim for service connection for PTSD was filed in 
February 1998, the evaluation of the veteran's PTSD will be 
based on consideration of only the "new" criteria.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The veteran has not worked since 1988.  Although it is noted 
that the veteran's SSA disability benefits are apparently 
based on both orthopedic and psychiatric disability, and 
examiner's have assigned GAF scores as high as 65 for the 
veteran's PTSD, examiners since 1998 have also consistently 
noted the veteran's tearful reaction during the examination 
process, and the May 1999 examiner specifically indicated 
that PTSD was the primary source for the veteran's 
difficulties and assigned a GAF of 53.  In addition, the 
examiner found the veteran to be emotionally unstable during 
the examination process and believed that the veteran's mood, 
instability and subjective irritability would be obstacles in 
various professional and social circumstances, the examiner 
also noting that the veteran was also then-currently without 
friends.  While there was no confirmation of poor memory or 
concentration on examination, the examiner also believed that 
intrusive memories could lead to difficulty with 
concentration and memory.  The examiner further commented 
that the veteran was unlikely to remain emotionally stable 
throughout a typical work day and that although he should be 
able to follow at least moderately complex written and oral 
directions without difficulty, the examiner believed that his 
psychiatric symptoms were likely to interfere with his 
ability to maintain appropriate pace within a job 
environment.

Thereafter, VA outpatient records for the period of February 
to May 2000 demonstrate worsening GAF scores of between 45 
and 50, in addition to consistent reports of anger, with 
tearful and dysphoric affect.  

Thus, in light of all of the evidence of record, the Board 
finds that the veteran is entitled to a 100 percent 
disability evaluation effective from February 1998.  The 
record indicates very little, if any, hobbies or outside 
interests, and although the veteran more recently identified 
some contact with a "family" of friends, his long-term 
separation from his spouse, the statements from his children, 
and other evidence of limited social contact, are found to be 
reflective of significant social impairment.  The veteran 
also experiences consistent difficulty sleeping, anger 
outbursts, easy irritability, and other symptoms that have 
been related solely to the veteran's PTSD.  The record 
further reflects that the veteran has reported being 
continually troubled by intrusive memories of Vietnam.

Going further, the veteran has consistently been found to 
exhibit significant emotional instability during the 
examination process with tearful affect and weeping, and the 
May 1999 VA examiner has specifically found that this 
emotional problem would affect the veteran's ability to 
contribute throughout a typical work day, and that the 
veteran's psychiatric symptoms were likely to interfere with 
his ability to maintain appropriate pace within a job 
environment.  The Board also notes that during the Board's 
hearing in this matter in August 2000, the Board had an 
opportunity to both question the veteran and observe his 
demeanor, and came away with the impression that emotional 
instability that became evident at this time would have an 
adverse impact on the veteran's ability to retain employment 
on any long-term basis.

Therefore, the Board is persuaded that the veteran's PTSD, 
when viewed longitudinally, is manifested by the type of 
gross impairment in thought processes or communication and 
inappropriate behavior consistent with total occupational and 
social impairment under the "new" criteria for 
neuropsychiatric disabilities which took effect on November 
7, 1996.  Accordingly, a 100 percent rating is in order.  
38 C.F.R. § 4.130, Diagnostic Code 9411.


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
legal criteria governing payment of monetary benefits.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 1 -


